Citation Nr: 1130875	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-41 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to April 1988.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).


FINDINGS OF FACT

1.  The Veteran has two years of college education, with work experience as a mechanic, handyman, and in maintenance and manual labor.  Service connection is currently in effect for adjustment disorder, rated as 30 percent disabling; and idiopathic generalized tonic/colonic seizure disorder with headaches and disorientation, rated as 20 percent disabling.

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's December 2006 and December 2008 letters advised the Veteran of what evidence was required to substantiate his claim for TDIU.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's March 2006 and December 2006 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the necessary notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with multiple VA examinations to ascertain the current severity of his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the VA examinations obtained in this case are adequate and they are based on a review of the Veteran's claims file, with consideration of the Veteran's medical history and his lay statements, and provide sufficient detail to determine the severity of the Veteran's service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A separate VA opinion as to the effect of the Veteran's service-connected disabilities on employability is not required in this case as the evidence of record fails to show that the Veteran's service-connected disabilities were of such nature and severity as to preclude the Veteran from securing or maintaining substantially gainful employment.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran contends that his service-connected disabilities render him unemployable, thus warranting a TDIU.  Total disability is considered to exist when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for adjustment disorder, rated as 30 percent disabling; and idiopathic generalized tonic/colonic seizure disorder with headaches and disorientation, rated as 20 percent disabling.  The combined service-connected evaluation is 40 percent.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Thus, the record indicates that the criteria of 38 C.F.R. § 4.16(a) are not met, and a TDIU on a schedular basis cannot be established.

Nonetheless, the Board must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a TDIU based on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In an April 2003 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in maintenance from October 1998 to March 2003.  Time lost from illness during this period was 6 months.  He stated that he had become too disabled to work and he left his last job because of disability.  He also stated that he could not handle the workload.  The Veteran reported that he had completed three years of college.

In a written statement received in July 2003, the Veteran reported that he had headaches for no apparent reason and the pain in his muscles and joints caused him to miss work, which was "probably the reason for the loss of my last job."  He also stated that his stamina and endurance were extremely limited in that he was unable to accomplish many of the chores and labor that he could easily handle before.  The Veteran described that he had problem keeping his weight up, which might have an adverse effect on his stamina and work ability.  He further stated "[s]ome days I feel fairly good and then all of a sudden my body sort of shuts down and it [is] hard to work or ever maintain any sort of lifestyle under such adverse physical and mental conditions."

The Veteran underwent a VA neurological examination in November 2003.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran gave a history of a blackout spell, which in retrospect was seizure, while in boot camp.  He related that he was discharged from military service because of this seizure disorder and had done manual work since that time.  He also attended a community college for two years.  The examiner noted that the Veteran had a seizure and was taken to the emergency room where he recovered normally; the Veteran did not hurt himself or bite his tongue.  The examiner also noted that these types of grand mal seizure were rare, probably once a year.  The Veteran complained of episodes of disorientation where his memory was blacked out for a moment.  The Veteran's wife noticed that the Veteran appeared to look blank.  He stated that these incidents were relatively infrequent, approximately once every two or three months.  The Veteran also reported headaches occurring almost daily and episodes of dizziness, which the examiner stated appeared to be vertigo.  The Veteran was currently working at digging foundations three days a week and did his own child's home care the rest of the time.  The examiner indicated that the Veteran's neurological examination was normal and that no tremor activity or any blank spells suggesting seizures were shown.  The diagnoses were generalized idiopathic seizure disorder, with an infrequent seizure frequency, psychomotor seizures, and headache syndrome related to the seizure disorder.

In his June 2004 notice of disagreement, the Veteran stated that he barely remembered going to the VA examination; however that he did not deny hurting himself or state that seizure rarely occurred.  He claimed that in fact he hurt himself to a varying degree with every seizure and that he had seizures every three to four months.  He described that during a major seizure, he would lose consciousness for about 30 to 90 minutes.  He reported that in the previous week, he roused himself in the garage to find that he had been unconscious for over an hour with soreness and aching in the body and a terrible headache.  He also reported that he awoke to find himself on the kitchen floor in a similar state in the previous month.  The Veteran stated that recently he awoke during the night to realize that he just had a seizure; however that he could not afford to seek medical treatment each time he had a seizure.

In an August 2004 statement, the Veteran claimed that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected seizure disorder.  Specifically, he stated that in June 1988 while serving in the Navy he was placed on a very limiting physical profile restricting him from operating any heavy equipment, to include automobile, weapons, firearms or explosives, or swimming alone, or being in high unprotected places.  He was ordered to avoid all situations where a sudden loss or alteration of consciousness could cause harm to himself or others, which he stated was not conducive to following a gainful civilian occupation.  He stated that as a result of his seizure disorder, he was discharged from the Navy and the situation only got worse since his separation from service.  He reported that the condition continued to intensify to the point he suffered from seizures on a regular basis, "certainly regular enough to preclude any gainful employment."  He also reported that he had not held down a steady job since separation from service.

In his December 2005 substantive appeal, the Veteran reported that he experienced frequent episodes of headaches and disorientation, and numerous seizures in the past several years that had not been documented as they usually occurred at night.  He stated that the seizures passed during the night but left him with vertigo, disorientation, and severe headaches for the following day or do.  He believed that these seizures were probably in the category of minor seizures. 

In a November 2004 VA clinic note, the Veteran reported that he last had seizure 6 weeks previously.  He recalled being unconscious and occasionally had incontinence.  He reported having about 6 to 8 seizures per year but no nocturnal seizures.  Six days later, the Veteran called the clinic to report that his last seizure was 6 months ago, not 6 weeks ago, according to his wife.  He made it very clear that he had not any seizure activity of any kind during this time period and that he had not been started on his seizure medication.

A December 2004 VA neurology consultation report stated that despite the Veteran's history of seizure disorder since 1986, his electroencephalogram (EEG) study was normal.

An October 2006 VA clinic note stated that seizure disorder would be removed from the Veteran's problem list as he had gone seizure-free for over a year while being off medication and he had a normal EEG.  The treating physician noted that it was very probable that the Veteran's seizure disorder resolved on its own over the years or was due to alcohol abuse which the Veteran had ceased for 12 years at that time.

In a December 2007 VA treatment report, the Veteran complained of frequent frontal headaches, which had been ongoing for several years.  It was noted that the Veteran had a history of seizures, but the last seizure was more than five years ago and he was not on seizure medication anymore.  The Veteran reported that seizures stopped dramatically after he stopped drinking.

In a February 2010 VA psychiatric examination, the Veteran reported working as a window washer, janitor, in maintenance, furniture store, and as a handyman for the previous 10 years since his separation from service.  The VA examiner indicated that the Veteran's claims file was reviewed.  As to current psychiatric symptoms, the Veteran reported only occasional mood swings.  The examiner noted that the Veteran had very few potential posttraumatic stress disorder symptoms in that the Veteran had no recurrent intrusive thoughts, dreams, nightmares, flashbacks, avoidance behaviors, or physiologic reactions to triggers.  The Veteran reported poor sleep pattern, sleeping generally two hours at a time and overall less than six hours a night.  His wife reported that he had some seizures during the night.  He reported having occasional seizure while he was asleep.  He stated that he had a good deal of irritability and outbursts of anger when he first had seizures and could not function well at work, but this had gotten better except that he felt depressed and his ability to concentrate had been diminished.  On mental status examination, the Veteran was neat, well groomed, and appropriately dressed.  His speech was linear and within normal limits; and his though process and communication was good, with reasonable intelligence.  He denied delusions, hallucinations, or suicidal or homicidal ideation.  He was fully oriented and did very well under all cognitive criteria.  The examiner noted that the Veteran had no difficulty with activities of daily living and continued to perform "handyman" functions.  The diagnosis was adjustment disorder, with mixed mood, secondary to seizure disorder.  The examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to the Veteran's psychiatric signs and symptoms, but the Veteran was generally functioning satisfactorily, in terms of routine behavior, self-care, and normal conversation.  It was also noted that the Veteran was competent to handle any VA compensation awards.

The Veteran was afforded a VA neurological examination in March 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran gave a history of a seizure episode with loss of consciousness in 1986 while in service.  He stated that there was no warning sign with these episodes; he denied tongue-biting but reported incontinence with some of the spells and feeling sore.  He believed that spells of jerking lasted for 4 to 6 minutes.  He reported that he had only one seizure in the previous last three to four years and it occurred two years ago.  He had not been taking medication since three to four years previously.  He stated that he drank alcohol significantly at the time of the onset of these spells but the frequency of the spells has significantly declined since the Veteran discontinued use of alcohol in 1993.  The Veteran also reported frequent headaches.  It was noted that the Veteran worked in manual labor; took no medication; and drove.  The neurologic examination was nonfocal.  The examiner noted that although the most recent EEG done in 2004 was normal, the Veteran had a seizure after that EEG and that the history was most consistent with unprovoked major motor seizure disorder.  The examiner noted that currently the seizures were infrequent.  The Veteran had not been compliant with antiseizure medications and was reminded that he should not be driving, climbing, or swimming, with an active seizure disorder.

In this case, the Board finds that the Veteran's service-connected psychiatric and seizure disabilities have not been shown to preclude employment consistent with his education and occupational experience.  Although the Veteran stated in the August 2004 statement that he had not held down a steady job since his separation from military service, he also reported in the April 2003 VA Form 21-8940 that he last worked in maintenance at D.H. company from October 1998 to March 2003, for approximately two years and a half, working 32 hours a week.  Additionally, while he contends on his VA Form 21-8940 that he had become too disabled to work, the record reflects that he continued to work at least part-time in manual labor or as a "handyman."  Specifically, on the February 2010 VA examination, the Veteran reported working as a handyman for the previous 10 years.

The Board considered that the Veteran's service-connected disabilities could potentially affect his ability to perform work activities.  However, the medical evidence of record does not show that the Veteran's service-connected disabilities render the Veteran unemployable.  On the November 2003 VA examination, the Veteran reported working at digging foundations three days a week and doing his own child's home care the rest of the time.  Additionally, the February 2010 VA examiner found that the Veteran had no difficulty with daily living activities due to his psychiatric disorder and continued to perform "handyman" functions.  Although the examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to the Veteran's psychiatric signs and symptoms, he was generally functioning satisfactorily in terms of routine behavior, self-care, and normal conversation.  

The Veteran reported that while he was in service, he was placed on a very limiting physical profile restricting him from operating any heavy equipment, swimming alone, or being in a high unprotected places and requiring him to avoid all situations where a sudden loss of consciousness could cause harm to himself or others.  He contends that this restriction was not conducive to following a gainful civilian occupation.  Nevertheless, as previously shown, the record reflects a sustained pattern of employment.  The Veteran also contends that he experienced seizures on a regular basis, "certainly regular enough to preclude any gainful employment."  However, the record reflects that his seizure disorder improved significantly since the Veteran quit alcohol in 1993.  The Veteran reported in the December 2007 VA treatment report, that the last seizure was over five years ago although he was not taking any seizure medication and seizures stopped dramatically after he stopped drinking.  In fact, the October 2006 VA physician noted that it was very probable that the Veteran's seizure disorder resolved on its own over the years or was due to alcohol abuse.  On the March 2010 VA examination, the Veteran reported that he had only one seizure in the previous three to four years and it occurred two years previously.  Although the Veteran reports that he still experiences minor seizure occurring during the night or periods of disorientation, and daily headaches, overall, the frequency of a major seizure appears to be occurring very infrequently, not regular enough to preclude any gainful employment.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board does not doubt that the Veteran's service-connected disabilities have an effect on employability, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following any type of substantially gainful occupation.  Moreover, the record reflects that the Veteran has in fact worked at least in part-time in manual labor or as a handyman for a substantial length of time during this appeal.  

The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected seizure and psychiatric disabilities.  Thus, the Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct.  Accordingly, TDIU is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


